Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 and other independent claims (Remarks 7/5/2022, page have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant amended claim 1 to include the new limitation:
 “.. the multiple user equipment are clustered into a group of user equipment, and wherein the V2X service for the multiple user equipment is a V2X service for the group of user equipment”
and argued that the current references do not disclose the new limitation. Examiner is using a new reference Fehrenbach et al. (US 20200092685) to address the new limitation. See rejection of claim 1 below. A similar argument applies to the other independent claims, which were amended similarly. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 8 – 9, 11 - 14, 16, 21 - 25, 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Atarius et al. (US 20170288886) in view of Fehrenbach et al. (US 20200092685).


Regarding claim 1, Atarius discloses an entity (Abstract discloses PCRF & PCEF, which together are interpreted as the entity) for controlling a vehicle-to-everything (V2X) service ([0169] discloses V2X services) for multiple user equipment (Figs. 9A – 9B, 14 show multiple UE) the entity including:
a processor (Fig. 4; [0152]; [0498]); and
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor (Fig. 4; [0152]; [0498]), cause the entity to carry out a method comprising:
determining a requirement for the V2X service (Abstract discloses QOS parameters used; [0174]; [0499]) based on:
a network parameter of a network (Abstract discloses QOS parameters used; [0174]; [0499]; claim 1), 
and/or an application requirement of a V2X application of the V2X service ([0252] discloses V2X service is an IMS application and priority of  application; [0499] discloses QOS for application employed by V2X device; claim 1),
wherein the requirement for the V2X service comprises a resource requirement or a quality of service (QOS) (Fig. 3; [0005]; [0147]; [0174]; [0177]; wherein the resource requirement is done based on the new QoS that is requested in [0174]. In [0177], another example of resource requirement is disclosed: “..The high priorities of network's V2X capabilities may be assigned to law enforcement, medical units, public safety units, etc….”);
and transmitting an adaptation request message comprising the requirement for the V2X service for obtaining an adaptation to the requirement for the V2X service (claim 1, discloses “… transmitting from PCRF to PCEF…” and “…enforcing, by the PCEF, the one or more PCC provisions for the QoS on a plurality of packets transmitted via the V2X bearer to the wireless device …”; wherein the adaptation request message is interpreted as what is transmitted from PCRF to PCEF).
Atarius doesn’t explicitly disclose: (a)  that all the above are in a single embodiment and (b) wherein the multiple user equipment are clustered into a group of user equipment, and wherein the V2X service for the multiple user equipment is a V2X service for the group of user equipment (c) determining a requirement for the V2X service for the group of user equipment (d) and transmitting an adaptation request message for obtaining an adaptation to the requirement for the V2X service for the group of user equipment
However, it would be obvious to one having ordinary skill in the art, at the time the invention was filed that these could be done in a single embodiment since a requirement for a V2X service would depend on the network parameters, QOS and radio resources and balancing these is well known in communications systems design. 
In the same field of endeavor, Fehrenbach discloses (b) the multiple user equipment are clustered into a group of user equipment, and wherein the V2X service for the multiple user equipment is a V2X service for the group of user equipment (Fig. 2 shows vehicles/UE are clustered together to form  group #1; [0108];  [0303]; [0426] – [0468] discloses part of group operation);
(c) determining a requirement for the V2X service for the group of user equipment ([0045], 1st sentence; Fig. 2 further shows base station communicating with Group manager rather than each UE within the group. This implies that the Group manager is involved in determining requirements for the group); 
(d) and transmitting an adaptation request message for obtaining an adaptation to the requirement for the V2X service for the group of user equipment (Fig. 2, box in upper tight corner shows two way communication between base station and group manager for setting up requirements i.e. sending request and adapting resources for the group; [0182] discloses CSI used for link adaptation).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Fehrenbach in the system of Atarius  as this would allow V2X communication for a group of vehicles, e.g. vehicles traveling in a platoon. Communication via a group manager simplifies the system design rather than communicating with each vehicle in the group. 


Regarding claim 2, Atarius discloses the transmitting the adaptation request message comprises transmitting the adaptation request message to the network for requesting the network to adapt to the requirement for the V2X service (claim 1, discloses “… transmitting from PCRF to PCEF…” and “…enforcing, by the PCEF, the one or more PCC provisions for the QoS on a plurality of packets transmitted via the V2X bearer to the wireless device …”; wherein transmitting the adaptation message is interpreted as what is transmitted from PCRF to PCEF). The limitation “for the group of user equipment” is analyzed as in claim 1 above.


Regarding claim 3, Atarius discloses the method carried out by the entity (e.g. Figs 28, 29) further comprises:
receiving the application requirement from the V2X application (Fig. 28, “Discovery Request”) ;
receiving, in response to the transmitting the adaptation request message, an
acknowledgment message from the network (Fig. 28, “Announcement Auth”);
and transmitting, in response to the receiving the acknowledgment message, a notification message to the V2X application (Fig. 28, “ “Announcement Auth Ack” ).


Regarding claim 4, Atarius discloses receiving a context information of a radio access network (RAN), and/or events for the RAN ([0248] discloses “The MME may create an S1-AP: initial context setup request message comprising….”; [0088] discloses RAN).

Regarding claim 5, Atarius discloses the method carried out by the entity further comprises: monitoring the context information and/or events for the RAN; and transmitting a monitoring report to the V2X application of the V2X service based on the monitored context information and/or the monitored events for the RAN ([0315]).


Regarding claim 6, Atarius discloses the method carried out by the entity further comprises: receiving a vehicle location information from the V2X application ([0467], transmitting in [0467] will imply receiving by the entity);
monitoring the vehicle location information ([0467] discloses periodically sending out location i.e. monitoring);
and transmitting the monitoring report to the V2X application the V2X service based on the monitored context information, the monitored events for the RAN, and the monitored vehicle location information (context information analyzed as in claim 4 above; [0477] implies that report is transmitted to the V2X application since pedestrians, etc. receive it).


Regarding claim 8, Atarius discloses the entity is located in: a network, an application domain, or a vehicle that comprises a user equipment (Fig. 14; claim 11 implies located in a network). The limitation “of the group of user equipment” is analyzed as in claim 1 above, the limitation being disclosed by Fehrenbach.


Regarding claim 9, Atarius discloses wherein the method carried out by the entity further comprises: transmitting the adaptation request message to a user equipment for requesting the user equipment to adapt to the requirement for the V2X service (Fig. 19, bottom block states “V2X AS responds back to the V2X UE”; [0021]; [0247] last 2 lines). The limitation “of the group of user equipment” is analyzed as in claim 1 above, the limitation being disclosed by Fehrenbach.



Claim 11 is similarly analyzed as claim 1	, with claim 11 reciting equivalent method limitations.


Claim 12 is similarly analyzed as limitations in claim 1.


Claim 13 is similarly analyzed as the 2nd  limitation in claim 3.


Claim 14 is similarly analyzed as limitations in claim 4, wherein claim 14 recites transmitting operation corresponding to the receiving operation in claim 4.


Claim 16 is similarly analyzed as limitations in claim 1, with claim 16 worded differently.

Claim 21 is similarly analyzed as claim 2.

Claim 22 is similarly analyzed as claim 3.

Claim 23 is similarly analyzed as limitations i claim 4.

Claim 24 is similarly analyzed as claim 5.

Claim 25 is similarly analyzed as claim 6.

Claim 27 is similarly analyzed as claim 8.

Claim 28 is similarly analyzed as claim 9.



Claims 7, 15, 26   are rejected under 35 U.S.C. 103 as being unpatentable over Atarius et al. (US 20170288886) in view of Fehrenbach et al. (US 20200092685) and further  in view of Zhang et al. (US 20150016299)

Regarding claim 7, Atarius discloses the method carried out by the entity further comprises: 
receiving a context information of a radio access network (RAN), and/or events for the RAN, and/or events for a core network entity, and/or application information from the V2X application of the V2X service (([0248] discloses “The MME may create an S1-AP: initial context setup request message comprising….”; [0088] discloses RAN);
configuring QoS rules for different states of the V2X service ([0248] discloses “PCEF may transmit and/or receive one or more messages with PCRF comprising assigned QoS and/or PCC rules”);
and  transmitting the configured QoS rules to the core network entity and the one or more user equipments the method carried out by the entity ([0248] discloses “PCEF may transmit and/or receive one or more messages with PCRF comprising assigned QoS and/or PCC rules”).
Atarius does not disclose a group of user equipment and extended QOS rules.	
In the same field of endeavor, Fehrenbach discloses a group of user equipment (Fig. 2 shows vehicles/UE are clustered together to form group #1; [0108]);
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Fehrenbach in the system of Atarius  as this would allow V2X communication for a group of vehicles, e.g. vehicles traveling in a platoon. Communication via a group manager simplifies the system design rather than communicating with each vehicle in the group. 
In the same field of endeavor, however, Zhang discloses extended QOS rules ([0099]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Zhang in the system of Atarius because extended QOS allows for a new information field that allows for start/stop that is triggered by what Zhang lists in [0188] onwards.

Claim 15 is similarly analyzed as claim 7, with equivalent transmitting/receiving operations.	


Claim 26 is similarly analyzed as claim 7.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to V2X services:

Shan et al.  (US 10694427) discloses solution for vehicle-to-everything (V2X) communication authorization in 5G system.
Mok et al.  (US 10237874) discloses method and apparatus for supporting vehicle to everything service
	 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632